—Determination of respondent Police Commissioner dated July 16, 1997, dismissing petitioners from their positions as police officers, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Ronald Zweibel, J.], entered March 20, 1998), dismissed, without costs.
Respondent’s findings that petitioners, inter alia, while off duty, wrongfully placed civilians in fear of imminent physical injury by displaying their guns and using racial epithets, are supported by substantial evidence, including, in particular, that petitioners car pool together and that one of them owned the car described with specificity to the 911 operator at the time of the incident. No basis exists to disturb respondent’s findings of credibility concerning the complainants’ identification testimony (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness (see, supra, at 445). Concur — Rosenberger, J. P., Nardelli, Williams and Andrias, JJ.